In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
KATHERINE ANTTI,         *
                         *                         No. 14-579V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 4, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; Human Papillomavirus
AND HUMAN SERVICES,      *                         vaccine (“HPV”); Varicella vaccine;
                         *                         Hepatitis A vaccine;
                         *                         headaches; visual changes;
                         *                         convergence and focusing
             Respondent. *                         disorder.
******************** *

Isaiah Richard Kalinowski, Maglio Christopher and Toale, PA for petitioner;
Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for respondent.

                             UNPUBLISHED DECISION1

       On March 3, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by Susan Antti on July 8, 2014, on behalf of her then-minor
child Katherine Antti. Katherine (hereinafter “petitioner”) was substituted as
petitioner on October 8, 2014, after she reached the age of majority. In her
petition, petitioner alleges that the Human Papillomavirus (“HPV”), Varicella, and
Hepatitis A vaccines, which are vaccines contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. §100.3(a), received on November 19, 2011, and a second
HPV vaccination received on April 20, 2012, caused her to develop headaches and
visual changes, including a convergence and focusing disorder. Petitioner further
alleges that she suffered the residual effects of these injuries for more than six

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.

      Respondent denies that the HPV, Varicella, and Hepatitis A vaccinations
caused petitioner to suffer headaches and/or visual changes, including her
convergence and focusing disorder, and/or any other condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $10,000.00 in the form of a check payable to
        petitioner, Katherine Antti. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-579V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2